Per Curiam.
Proceedings under section 398, G. S. 1913, for the correction of the ballot for the primary election to be held in June, 1914, in so far as such ballot has reference to candidates for district judge of the Fourth judicial district, composed of Hennepin county. The motion of respondent to dismiss is denied.
At the expiration of the time for filing for the nomination for such office at the June, 1914, primary election there were two vacancies for which nominations were to be made, and seven candidates had filed therefor. Subsequent to such date for filing another vacancy was created by the resignation of one of the-members of that court, which, under section 10, art. 6, of the Constitution, must be filled at the November general election. The respondent, county auditor, who-has charge under the statute of the preparation of the official ballots, intends to indicate thereon that only two vacancies in the office are to be filled, and this-proceeding is to require him to provide for three vacancies.
It is ordered that in the preparation of the ballots for the June primary election, and for the general November election, the respondent, in the manner provided for by the statute, indicate thereon that three district judges are to be elected at the November election, and so prepare the primary and general election ballot that each elector may cast his vote accordingly.